Appellant contends in his motion for rehearing that the statute upon which this conviction is based is too indefinite and uncertain upon which to sustain a conviction, and that it is so vague and uncertain as to come within Art. 1, Sec. 6, P. C. of the Constitution of Texas; in fact that there is no law denouncing the offense for which appellant was convicted and that it is not against the law to possess a still for the purpose of manufacturing intoxicating liquor.
We cannot agree with appellant's contention, and the opinions of this court in direct conflict with this contention have been so numerous as to make it unnecessary to again write upon this question.
Appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 9